         Case: 3:18-cv-00316-wmc Document #: 55 Filed: 06/16/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 ARMAND I. BAKER,

          Plaintiff,                                                  ORDER
    v.
                                                             Case No. 18-cv-316-wmc
 DEPUTY DOHERTY,

          Defendants.


         Pro se plaintiff Armand I. Baker is proceeding in this action under 42 U.S.C. § 1983,

claiming that Deputy Sarah Doherty prevented him from praying in accordance with his

Muslim beliefs and discriminated against him because he is Muslim in violation of the First

and Fourteenth Amendments. On May 4 2020, defendants filed a motion for summary

judgment. (Dkt. #44.) The court set June 4, 2020, as plaintiff’s opposition deadline.

That deadline has passed, and Baker has not responded to defendants’ motion or contacted

the court seeking an extension of that deadline. His failure to respond to defendants’

motion, or to take any other action indicating that he is preparing an opposition, suggests

that he has abandoned this lawsuit. Accordingly, the court will give Baker one more chance

to respond to defendants’ motion: he now has until July 7, 2020, to file an opposition to

defendants’ motion for summary judgment. His failure to meet this deadline will cause

the court to dismiss this case with prejudice for failure to prosecute, pursuant to Federal

Rule of Civil Procedure 41(b).
      Case: 3:18-cv-00316-wmc Document #: 55 Filed: 06/16/20 Page 2 of 2



                                      ORDER

      IT IS ORDERED that plaintiff Armand Baker may have until July 7, 2020, to file

a response to defendants’ motion for summary judgment. If Baker does not respond by

that date, the court will dismiss his claims with prejudice.

      Dated this 16th day of June, 2020.

                                       BY THE COURT:

                                       /s/

                                       WILLIAM M. CONLEY
                                       District Judge




                                             2
